Stated concisely, the majority opinion puts the test as to whether the acts charged constitute a lottery as follows: "The test is whether that group who did pay for admission were paying in part for the chance of a prize." Commonwealth v. Wall (Mass.) 3 N.E.2d 28, 30. With that test I agree. But I find nothing in the information that charges that a part of the charge for admission was for a chance on the prize, nor do I find any facts alleged from which it might be properly inferred that the right to participate by those outside the theater was a cloak or device to evade the law or that free participation was not in fact a reality. On the contrary, it is charged that the scheme was used to attract patronage and to increase the revenue of the theater. No doubt it did so. Under the decisions in Commonwealth v. Wall (Mass.) 3 N.E.2d 28, and State v. Eames, 87 N.H. 477, 183 A. 590, 592, this did not constitute a price paid by the participants. The greater attendance furnished the motive for offering the prize as distinguished from the consideration for so doing. I Williston, Contracts (Rev. ed.) § 111. Under the allegations of this information people had the same right to participate although they were outside, and there is no assertion that their participation was not in fact free. If that be so it becomes a strain upon our reasoning powers to conclude that those who preferred the convenience of a seat and the entertainment offered *Page 371 
were paying in part for the chance of participating. That many people did so and thus increased the revenues could scarcely be held to make their admission fee a payment in part for a chance when they could have had the same chance by staying outside or anywhere within five minutes' call. "The price must come from participants in the game in part at least as payments for their chances * * * the indirect advantage to the theatre of larger attendance is not in itself a price paid by participants." Commonwealth v. Wall (Mass.) 3 N.E.2d 30. I see no logic in the theory of mass or collective consideration advanced in some of the cases cited by the majority but rejected by the supreme court of Massachusetts.
The majority concede that a person may legally give away his property by lot or chance. The vice is in the payment of a consideration for the chance. In State v. Wilson (Vt.)196 A. 757, the Vermont case relied upon by the majority, the name of the winner was called from the aisle of the theater and only one minute given for a person outside to get in and claim the prize. The court said [196 A. 762]: "In fact, under these circumstances, the chance of successful participation without being inside the theatre might well be so slight as to be almost, if not quite, illusory." Thus it will readily be seen that in the Vermont case the whole scheme was a cloak or device to conceal a lottery. In practice one had to buy a seat in order to participate.
In the case at bar we are dealing with a criminal statute, and definitely there must be a consideration paid for the particular chance allotted to the purchaser of a ticket. Commonwealth v. Wall, supra. It seems to me that the inferences to be drawn from the allegations now before us indicate that participation was in fact free as held in State v. Eames,87 N.H. 477, 183 A. 590, 592. Construing the allegations most unfavorably to defendant, they are yet consistent with innocence.
Commonwealth v. Wall, supra, was before the court on appeal after conviction, and no question was raised as to whether the complaint charged an offense. The court was there weighing the evidence to determine what inferences might properly be drawn by the *Page 372 
jury. Here we have no allegation that the price paid for a ticket was in part for a chance in the drawing, or that those inside had, or believed they had, a better chance to win than those outside and that they paid their money for that better chance. There is no allegation that free participation by those outside was not a reality. On the face of the information the inferences to be drawn are that the criminal elements are absent. In short, the facts pleaded are consistent with innocence, and hence the information does not charge a public offense. In State v. Erickson, 81 Minn. 134, 136, 83 N.W. 512, this court said:
"The proper test by which the sufficiency of a criminal accusation is to be determined is whether the essential and ultimate facts pleaded are consistent with the innocence of the person accused, or, on the other hand, inconsistent with any view but of his guilt; and if the facts so pleaded, taken together, are reconcilable with the innocence of such accused party, the indictment cannot be held to allege a criminal offense."
Measured by this test this information must fall. A copy of the information is incorporated in a marginal note.2 I think the question certified should be answered in the negative.
2 "AMENDED INFORMATION.
"To the Hon. District Court, Ramsey County, Minnesota:
"M.F. KINKEAD, County Attorney for said County, hereby informs the Court that on or about the 15th day of March, 1937, in the City of St. Paul, Ramsey County, Minnesota, Schubert Theatre Players Company, a corporation of the State of Delaware, committed the crime of Lottery, as follows: Then and there being, did wrongfully, unlawfully, and feloniously contrive and operate a certain lottery or scheme commonly called 'Ten-O-Win' at the Lyceum Theatre in St. Paul, Minnesota, for the distribution of money by chance among persons who are the holders of numbered coupons of varied colors which they obtain either upon the purchase by them of a ticket of admission to the Lyceum Theatre or free upon request and without charge by persons who are not patrons but who have pursuant to publicity actually given said plan by the operators presented themselves at the theatre and have requested one of said colored tickets, that thereafter and upon the stage of said theatre a number is chosen by chance by the use of a device which indicates a particular number of a particular color and designates the sum in cash within certain limitations fixed by the defendant operator to be received by the holder of one of said tickets, bearing the color and number indicated by the use of the wheel or device hereinbefore referred to which also designates, what if any, portion of a so-called 'Jack Pot', created and replenished from time to time by said defendant corporation in a specified manner in connection with the operation of 'Ten-O-Win', the holder of said winning ticket would or could receive by being actually present in said Lyceum Theatre as a patron, at the time of the determination of the winner as hereinbefore provided, or by presenting himself and making his presence known in the theatre or in the lobby thereof within five minutes of the drawing itself and the announcement to the public made by the defendant corporation, which said announcement is made in the lobby and on the outside of the theatre giving the number and color of the winning ticket and to claim said prize, if the winner is on the outside or in the lobby of said theatre and to facilitate collections thereof, and for that purpose admission is provided free by the defendant to the holder of the winning coupon; that said scheme or device was designed and operated by said defendant corporation for the purpose of advertising said Lyceum Theatre and attracting patrons thereto and thereby increasing the revenue of said theatre and said scheme or device did in fact advertise said theatre and attract patrons thereto and did in fact increase the revenue of said defendant corporation realized from the operation of said Lyceum Theatre, a more particular description of which said lottery or scheme being to this informant unknown, contrary to the statutes in such case made and provided and against the peace and dignity of the State of Minnesota.
"Dated April 1, 1937.
                                  "M.F. KINKEAD, "County Attorney, Ramsey County."